Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 Feb 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and subsequent communication with Mr. Yong Peng on 28 Jun 2021.

1. (Currently Amended) A computer-implemented method for parking fee collection, comprising:

in response to determining that the vehicle is parked in the parking space, obtaining, by the IoT device, information of the vehicle, wherein the information is associated with a user account of a payment platform;
recording, for the vehicle and to a blockchain, a parking record by using a first blockchain node corresponding to a parking fee charging system in a blockchain network, wherein the parking record comprises a duration that the vehicle is parked in the parking space;
sending, to the payment platform, an asset transfer request comprising an identifier of the parking record for the payment platform to verify the parking record on the blockchain through a second blockchain node associated with the payment platform;
and after the parking record is verified by the payment platform and in response to determining that the duration that the vehicle parked in the parking space reaches a predetermined time period, determining, by an anchor node of the blockchain network associated with the parking fee charging system, a parking fee corresponding to the predetermined time period, wherein the anchor node provides one-to-one mapping between blockchain assets and real world assets;
determining, by the anchor node, a mapped real world payment platform 
and transferring, by the anchor node, the equivalent in value to the parking fee from the user account to a blockchain account of the parking fee charging system.

2. (Cancelled)

3. (Cancelled)

4. (Previously Presented) The computer-implemented method of claim 1, wherein the IoT device further comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, or a signal receiver.

5. (Previously Presented) The computer-implemented method of claim 1, wherein the IoT device is a first IoT device, and the information of the vehicle is obtained by the first IoT device and a second IoT device.

6. (Currently Amended) The computer-implemented method of claim 1, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, wherein the parking fee collection request includes an identifier of the parking record, and wherein the parking fee is paid for by a credit payment from the user 

7. (Currently Amended) The computer-implemented method of claim 1, wherein transferring the blockchain asset further comprises:
performing a smart contract operation for transferring the blockchain asset from the first blockchain node to the anchor node for converting to the parking fee to be transferred to a second blockchain node corresponding to the parking fee charging system, wherein a validation condition of the smart contract operation is that the duration reaches the predetermined time period.

8. (Currently Amended) The computer-implemented method of claim 1, further comprising:
after the parking fee corresponding to the predetermined time period is transferred, resetting a time for determining whether the vehicle is parked in the parking space for the predetermined time period.

9. (Currently Amended) The computer-implemented method of claim 1, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, and wherein the parking fee collection request includes an amount of parking fee determined based on a time period the vehicle is parked at the parking space and a correspondence between parking time ranges and payment fees.


resetting a time associated with the parking space in response to determining that the vehicle has left the parking space and is not parked in another parking space in a parking lot the parking space is located within a second predetermined time period.

11. (Original) The computer-implemented method of claim 1, further comprising:
automatically providing entrance of the vehicle to a parking lot where the parking space is located in response to determining that the user account corresponding to the vehicle exists on the payment platform.

12. (Currently Amended) A computer-implemented system, comprising:
one or more computers;
and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations for parking fee collection, comprising:
detecting, by using one or more sensors comprised in an Internet of Things (IoT) device located in a position directed to a parking space, that a vehicle is parked in the parking space;

recording, for the vehicle and to a blockchain, a parking record by using a first blockchain node corresponding to a parking fee charging system in a blockchain network, wherein the parking record comprises a duration that the vehicle is parked in the parking space;
sending, to the payment platform, an asset transfer request comprising an identifier of the parking record for the payment platform to verify the parking record on the blockchain through a second blockchain node associated with the payment platform;
and after the parking record is verified by the payment platform and in response to determining that the duration that the vehicle parked in the parking space reaches a predetermined time period, determining, by an anchor node of the blockchain network associated with the parking fee charging system, a parking fee corresponding to the predetermined time period, wherein the anchor node provides one-to-one mapping between blockchain assets and real world assets;
determining, by the anchor node, a mapped real world payment platform 
equivalent in value to the parking fee from the user account to a blockchain account of the parking fee charging system.

13. (Cancelled)

14. (Cancelled)

15. (Previously Presented) The computer-implemented system of claim 12, wherein the IoT device further comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, or a signal receiver.

16. (Previously Presented) The computer-implemented system of claim 12, wherein the IoT device is a first IoT device, and the information of the vehicle is obtained by the first IoT device and a second IoT device.

17. (Currently Amended) The computer-implemented system of claim 12, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, wherein the parking fee collection request includes an identifier of the parking record, and wherein the parking fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded.

transferring the blockchain asset further comprises:
performing a smart contract operation for transferring the blockchain asset from the first blockchain node to the anchor node for converting to the parking fee to be transferred to a second blockchain node corresponding to the parking fee charging system, wherein a validation condition of the smart contract operation is that the duration reaches the predetermined time period.

19. (Currently Amended) The computer-implemented system of claim 12, further comprising:
after the parking fee corresponding to the predetermined time period is transferred, resetting a time for determining whether the vehicle is parked in the parking space for the predetermined time period.

20. (Currently Amended) The computer-implemented system of claim 12, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, and wherein the parking fee collection request includes an amount of parking fee determined based on a time period the vehicle is parked at the parking space and a correspondence between parking time ranges and payment fees.

21. (Original) The computer-implemented system of claim 20, wherein the predetermined time period is a first predetermined time period, and further comprising:


22. (Original) The computer-implemented system of claim 12, further comprising:
automatically providing entrance of the vehicle to a parking lot where the parking space is located in response to determining that the user account corresponding to the vehicle exists on the payment platform.

23. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for parking fee collection, comprising:
detecting, by using one or more sensors comprised in an Internet of Things (IoT) device located in a position directed to a parking space, that a vehicle is parked in the parking space;
in response to determining that the vehicle is parked in the parking space, obtaining, by the IoT device, information of the vehicle, wherein the information is associated with a user account of a payment platform;
recording, for the vehicle and to a blockchain, a parking record by using a first blockchain node corresponding to a parking fee charging system in a blockchain network, wherein the parking record comprises a duration that the vehicle is parked in the parking space;

and after the parking record is verified by the payment platform and in response to determining that the duration that the vehicle parked in the parking space reaches a predetermined time period, determining, by an anchor node of the blockchain network associated with the parking fee charging system, a parking fee corresponding to the predetermined time period, wherein the anchor node provides one-to-one mapping between blockchain assets and real world assets;
determining, by the anchor node, a mapped real world payment platform 
and transferring, by the anchor node, the equivalent in value to the parking fee from the user account to a blockchain account of the parking fee charging system.

24. (Cancelled)

25. (Previously Presented) The non-transitory, computer-readable medium of claim 23, wherein the IoT device further comprises at least one of a monitoring device, a radio frequency identifier (RFID) reader, a Bluetooth device, or a signal receiver.

26. (Currently Amended) The non-transitory, computer-readable medium of claim 23, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, wherein the parking fee collection request includes an identifier of the parking record, and wherein the parking fee is paid for by a credit payment from the user account corresponding to the vehicle when a credit limit of the user account is not exceeded.

27. (Currently Amended) The non-transitory, computer-readable medium of claim 23, wherein transferring the blockchain asset further comprises:
performing a smart contract operation for transferring the blockchain asset from the first blockchain node to the anchor node for converting to the parking fee to be transferred to a second blockchain node corresponding to the parking fee charging system, wherein a validation condition of the smart contract operation is that the duration reaches the predetermined time period.

28. (Currently Amended) The non-transitory, computer-readable medium of claim 23, wherein transferring the blockchain asset further comprises initiating a parking fee collection request for the vehicle to the payment platform, and wherein the parking fee collection request includes an amount of parking fee determined based on a time period the vehicle is parked at the parking space and a correspondence between parking time ranges and payment fees.

29. (Previously Presented) The non-transitory, computer-readable medium of claim 28, wherein:
the predetermined time period is a first predetermined time period, and further comprising:
resetting a time associated with the parking space in response to determining that the vehicle has left the parking space and is not parked in another parking space in a parking lot the parking space is located within a second predetermined time period.

30. (Original) The non-transitory, computer-readable medium of claim 23, further comprising:
automatically providing entrance of the vehicle to a parking lot where the parking space is located in response to determining that the user account corresponding to the vehicle exists on the payment platform.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: U.S. Patent Publication No. 2015/0356498 to Casanova et. al. in view of U.S. Patent Publication No. 2019/0325522 to Bathia et. al. and U.S. Patent Publication No. 2019/0266601 to Allen discloses a blockchain system for detecting a parking duration and continuously debiting a parking fee as set forth in the final action mailed 20 Nov 2020. Allen also discloses the use of an “anchor transaction,” as set forth on at least p. 7 of that action. However, none of Casanova, Allen, or Bathia 
The claims are eligible under 35 U.S.C. 101 because the claimed invention results in a practical application of the abstract idea of charging a parking fee. Specifically, the use of the IoT devices to determine when a vehicle is parked in a parking space is a meaningful limitation on the abstract idea.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505.  The examiner can normally be reached on M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571)270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628